Title: [1779 December 10 Fryday.]
From: Adams, John
To: 


      1779 December 10 Fryday. Breakfasted for the first time on Spanish Chocolate which fully answered the fame it had acquired in the World. Till that time I had no Idea that any thing that had the Appearance of Chocolate and bore that name could be so delicious and salubrious.
      Every Body now congratulated Us, on our safe Arrival at this place. The Leak in the Sensible had increased since she had been at Anchor; and all agreed that We had escaped a very great danger.
     